Exhibit 10(ii)

 

Purchase Agreement

 

This Share Purchase Agreement is entered into on May 1, 2007, between:

 

Peter Prescott, with New Zealand passport number AB601247 with address at P.O.
Box 73268, Dubai, U.A.E., (hereinafter referred to as “Seller”).

 

and

 

Asia8, Inc. a Nevada registered company, located at 2465 W. 12th St, Tempe AZ
85281, represented by its CEO Eric Montandon (hereinafter referred to as the
“Buyer” or “Asia8”).

 

WHEREAS:

 

The Seller established a relationship with Furukawa Unic hydraulic truck crane
division and has arranged to be the exclusive distributor of the Unic crane
products in the U.A.E.

 

The Buyer has indicated a desire to acquire the exclusive distribution rights
for the Unic products for the U.A.E. market along with Unic crane inventory
owned by the Seller, and the Seller has indicated a desire to sell the said
rights under the terms and conditions described herein.

 

THEREFORE:

 

This Agreement is witness that in consideration of the mutual promises and
covenants contained herein and other notable consideration, the receipt and
sufficiency of which are hereby acknowledged by both parties, the Buyer and the
Seller do hereby agree as follows:-

 

Article 1. Interpretation

 

a)

Definitions:

 

In this Agreement and the exhibits annexed hereto, the following terms shall
have the respective meaning indicated below:

 

 

•

“The Company” or “Asia8, a company registered under the laws of Nevada U.S.

 

•

The “Shares” refers to 800,000 (eight-hundred-thousand) shares of common stock
of the Company.

 

•

“Agreement” means this Agreement and any schedules attached hereto;

 

•

“Business day” means any calendar day except Friday or Saturday, or any
statutory holiday observed in the United Arab Emirates;

 

•

“Effective date” means the date on which this Agreement was entered into;

 

•

“Party” means either the Buyer or the Seller;

 

•

“Parties” means both the Buyer and the Seller;

 

 

 

1

 

--------------------------------------------------------------------------------

 

Exhibit 10(ii)

 

b)        Entire Agreement

 

This Agreement, together with any agreements and other documents to be delivered
pursuant hereto, constitutes the entire agreement between the parties pertaining
to the subject matter hereof and supersedes all prior agreements, negotiations,
discussions and understandings, written or oral between the parties. Except as
expressly provided in this Agreement, there are no representations, warranties
conditions, other agreements or acknowledgements, whether direct or collateral,
express or implied that form part of or affect this Agreement.

 

Article 2. Purchase Price

 

a)

Asia8 will issue to Seller 800,000 shares of unregistered common stock from its
treasury as of the closing date below.

 

b)

Asia8 will assume a liability payable by Seller in the total amount of $415,000
(Four Hundred Fifteen-Thousand US Dollars) due in September 2007.

 

c)

Seller will transfer all ownership interests in the Unic crane inventory as per
the attached list (Annex 1) and all rights to the exclusive Unic distributorship
in the U.A.E. in return for the above consideration.

 

Article 3. Conditions and Representations

 

a)

The Seller hereby confirms that it is the rightful and true owner of the
inventory and exclusive distributorship and as such has the right to sell the
assets.

 

b)

The Seller hereby confirms that the Unic distributorship is unencumbered and has
no lien attached to it, and that the only lien attached to the Unic crane
inventory is the payable disclosed to and being assumed by the Buyer.

 

c)

The Seller hereby confirms that he has no outstanding liabilities related to the
assets that are being transferred herein that have not been disclosed to the
Buyer.

 

d)

The Seller unconditionally and irrevocably:

 

 

1)

indemnifies the Buyer against all losses, damages, costs and expenses which the
Buyer may now or in the future suffer or incur directly or indirectly from any
undisclosed liability, breach or non-observance of a guaranteed obligation prior
to the date of this agreement.

 

e)

The Buyer represents and warrants to the Seller that each of the following
statements is true and accurate at the date of this Agreement and will be true
and accurate on the Closing Date specified in Article 4, remaining in full force
and effect on and after such Closing date:

 

 

i)

It has the power and the authority to enter into and perform its obligations
under this Agreement and to carry out the transaction contemplated by this
Agreement;

 

ii)

It has taken all necessary action to authorize its entry into and performance of
this Agreement and to carry out the transaction contemplated by this Agreement;

 

iii)

Its obligations under this Agreement are valid and binding and enforceable
against it in accordance with their terms.

 

2

 

--------------------------------------------------------------------------------

 

Exhibit 10(ii)

 

f)

The Buyer acknowledges and agrees with the Seller that it has had the
opportunity to, and has, conducted due diligence investigations in relation to
the Unic cranes distributorship and has had the opportunity to raise such
enquiries with appropriate authorities as it considered necessary in relation to
the Agreement.

 

g)

The purchase price has been agreed on by both parties, but both parties agree
that the price bears no relationship to any publicly quoted market price for the
Company’s common stock, nor to the assets, earnings, book value or to other
recognized criteria of value for the Company or the asset being purchased by the
Company.

 

h)

Buyer and Seller agree that the Purchase Price will constitute and represent a
minority interest in the Company, and that Seller has no management rights over
the Company or the assets being purchased. However, Buyer agrees to employ the
Seller as a Vice President of Operations in charge of selling the Unic crane
products for a period of 6 months from the closing date, renewable by mutual
agreement.

 

Article 4. Closing Date

 

All parties hereby agree that the transaction described herein shall be
finalized and completed on May 15, 2007.

 

Article 5. Governing Law

 

Both Parties agree to resolve any dispute by arbitration of the Dubai U.A.E.
Chamber of Commerce. In such case where a dispute cannot be arbitrated by the
Chamber of Commerce, the matter will be resolved by the Courts of the State of
Nevada.

 

In witness whereof, each party hereto has caused this Agreement to be duly
executed as of the date written below by an officer authorized in that behalf.

 

The Seller:

The Buyer:

 

 

/s/ Peter Prescott

/s/ Eric Montandon

Peter Prescott

Eric Montandon

Dated: May 1, 2007

Dated: May 1, 2007

 

 

Witness Signature _________________________

 

Name:

Dated:

 

 

3

 

 